Exhibit 10.18

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made by and between Wintrust
Financial Corporation (“Employer” or “Wintrust”), an Illinois bank holding
company, and Lisa Reategui, an individual resident in the State of Illinois
(“Executive”) as of August 30, 2011.

WITNESSETH THAT:

WHEREAS, Employer is engaged in the business of general banking;

WHEREAS, Executive has particular expertise and knowledge concerning the
business of Employer and is a valued member of Employer’s senior management;

WHEREAS, by virtue of Executive’s employment with Employer, Executive will
become acquainted with certain confidential information regarding the services,
customers, methods of doing business, strategic plans, marketing, and other
aspects of the business of Employer or its Affiliates;

WHEREAS, Employer and Executive desire to state and set forth in this Agreement
the terms, conditions and obligations of the parties with respect to such
employment effective as of the date first written above (the “Effective Date”)
and this Agreement is intended by the parties to supersede all previous
agreements and understanding, whether written or oral, concerning such
employment.

NOW THEREFORE, in consideration of the covenants and agreements contained
herein, of Executive’s employment, of the compensation to be paid by Employer
for Executive’s services, and of Employer’s other undertakings in this
Agreement, the parties hereto do hereby agree as follows:

1. Scope of Employment. Executive will be employed as Executive Vice President,
General Counsel & Corporate Secretary of Employer and shall perform such duties
as may be assigned to Executive by the Chief Executive Officer and/or the Board
of Directors of Employer in such position. Executive agrees that during
Executive’s employment Executive will be subject to and abide by the written
policies and practices of Employer. Executive also agrees to assume such new or
additional positions and responsibilities as Executive may from time to time be
assigned for or on behalf of Employer or any Affiliate of Wintrust.
Notwithstanding the foregoing, during the Term (as defined in Section 8 herein)
of this Agreement, Executive will not be required without Executive’s consent to
move Executive’s principal business location to another location more than a 35
mile radius from Executive’s principal business location. For purposes of this
Agreement, the term “Affiliate” shall include but not be limited to the entities
listed in Exhibit A to this Agreement and any subsidiary of any of such entities
and shall further include any present or future affiliate of any of them as
defined by the rules and regulations of the Federal Reserve Board. In the event
Executive shall perform services for Wintrust or any Affiliate in addition to
serving as Executive Vice President, General Counsel & Corporate Secretary of
Employer, the provisions of this Agreement shall also apply to the performance
of such services by Executive on behalf of Wintrust or any Affiliate.



--------------------------------------------------------------------------------

2. Compensation and Benefits, Executive will be paid such base salary as may
from time to time be agreed upon between Executive and Employer. Executive will
be entitled to coverage under such compensation plans, insurance plans and other
fringe benefit plans and programs as may from time to time be established for
employees of Wintrust and its Affiliates in accordance with the terms and
conditions of such plans and programs. Executive shall also be eligible to
participate in the Wintrust 2007 Stock Incentive Plan or any successor Plan
thereto.

3. Extent of Service. Executive shall devote Executive’s entire time, attention
and energies to the business of Employer during the Term of this Agreement; but
this shall not be construed as preventing Executive from (a) investing
Executive’s personal assets in such form or manner as will not require any
services on the part of Executive in the operation or the affairs of the
corporations, partnerships and other entities in which such investments are made
and in which Executive’s participation is solely that of an investor (subject to
any and all rules and regulations of applicable banking regulators or policies
of the Employer governing transactions with affiliates and ownership interests
in customers); (b) engaging (whether or not during normal business hours) in any
other business, professional or civic activities provided that the Board of
Directors of Employer approves of such activities and Executive’s engagement
does not result in a violation of Executive’s covenants under this Section or
Sections 4 or 5 hereof; or (c) accepting appointments to the boards of directors
of other companies provided that the Board of Directors of Employer approves of
such appointments and Executive’s performance of Executive’s duties on such
boards does not result in a violation of Executive’s covenants under this
Section or Sections 4 and 5 hereof.

4. Competition. Other than in connection with Executive’s performance of
Executive’s duties hereunder, during the period in which Executive performs
services for Employer and for a period of three years after termination of
Executive’s employment with Employer, regardless of the reason, Executive shall
not directly or indirectly, either alone or in conjunction with any other
person, firm, association, company or corporation:

(a) serve as an owner, principal, senior manager, or in a position comparable to
that held by Executive at any time during Executive’s employment with Employer,
for a bank or other financial institution (or any branch or affiliate thereof)
which offers to its customers commercial and community banking and/or trust and
investment services, and which is located within ten miles of the principal
office or any branch office of the Employer;

(b) solicit or conduct business which involves commercial and community banking
and/or trust and investment services with any person, corporation or other
entity which was (i) a customer of the Employer or any other Affiliate of
Wintrust with whom Executive had direct or indirect contact while employed by
Employer or about whom Executive obtained Confidential Information during the
fifteen months prior to the termination of Executive’s employment with Employer,
or (ii) a potential customer with whom Employer or any Affiliate has, at the
time of Executive’s termination of employment with Employer, an outstanding oral
or written proposal to provide commercial and community banking and/or trust and
investment services and with whom Executive had direct or indirect contact while
employed by Employer;

 

- 2 -



--------------------------------------------------------------------------------

(c) request, advise or directly or indirectly invite any of the existing
customers, suppliers or service providers of Employer or any other Affiliate of
Wintrust to withdraw, curtail or cancel its business with Employer or any other
Affiliate of Wintrust, other than through mass mailings or general
advertisements not specifically directed at customers of Employer or any
Affiliate;

(d) hire, solicit, induce or attempt to solicit or induce any employee,
consultant, or agent of Employer or any other Affiliate of Wintrust (i) to
terminate his employment or association with Employer or (ii) to become employed
by or serve in any capacity by a bank or other financial institution which
operates or is planned to operate at any facility which is located within a ten
mile radius of the principal office or any branch office of the Employer; or

(e) in any way participate in planning or opening a bank or other financial
institution which is located or will be located within a ten mile radius of the
principal office or any branch office of the Employer. For the purposes of this
Agreement, in the event Executive’s geographic area of responsibility as
specified herein shall change during employment with Employer, or as the result
of performing services for Wintrust or any Affiliate of Wintrust, the
Executive’s obligation stated in Sections 4(a), 4(d)(ii) and 4(e) shall apply to
a ten mile radius of Executive’s revised geographic area of responsibility.

Notwithstanding the foregoing, (a) Executive shall not be prevented from:
(i) investing or owning shares of stock of any corporation engaged in any
business provided that such shares are regularly traded on a national securities
exchange or any over-the-counter market; (ii) retaining any shares of stock in
any corporation which Executive owned prior to the date of Executive’s
employment with Employer (subject to any and all rules and regulations of
applicable banking regulators or policies of the Employer governing transactions
with affiliates and ownership interests in customers); or (iii) investing as a
limited partner (without decision-making authority) in any private equity fund,
provided that Executive’s involvement in such investment is solely that of a
passive investor (subject to any and all rules and regulations of applicable
banking regulators or policies of the Employer governing transactions with
affiliates and ownership interests in customers), and (b) Executive shall not be
in violation of Sections 4(a) or 4(e) of this Agreement if, during the
three-year period following termination of employment Executive accepts
employment or invests in a bank or other financial institution which is within a
10 mile radius of the principal offices or any branch office of Wintrust or any
Affiliate of Wintrust (other than Employer) as long as such facility is not
within a ten mile radius of the principal office of the Employer.

 

- 3 -



--------------------------------------------------------------------------------

5. Confidential Information. Executive acknowledges that, during Executive’s
employment with Employer, Executive has and will obtain access to Confidential
Information of and for Employer or its Affiliates. For purposes of this
Agreement, “Confidential Information” shall mean information not generally known
or available without restriction to the trade or industry, including, without
limitation, the following categories of information and documentation:
(a) documentation and information relating to lending customers of Employer or
any Affiliate, including, but not limited to, lists of lending clients with
their addresses and account numbers, credit analysis reports and other credit
files, outstanding loan amounts, repayment dates and instructions, information
regarding the use of the loan proceeds, and loan maturity and renewal dates;
(b) documentation and information relating to depositors of Employer or any
Affiliate, including, but not limited to, lists of depositors with their
addresses and account numbers, amounts held on deposit, types of depository
products used and the number of accounts per customer; (c) documentation and
information relating to trust customers of Employer or any Affiliate, including,
but not limited to, lists of trust customers with their addresses and account
numbers, trust investment management contracts, identity of investment managers,
trust corpus amounts, and grantor and beneficiary information; (d) documentation
and information relating to investment management clients of Employer or any
Affiliate, including, but not limited to, lists of investors with their
addresses, account numbers and beneficiary information, investment management
contracts, amount of assets held for management, and the nature of the
investment products used; (e) the identity of actual or potential customers of
Employer or any Affiliate, including lists of the same; (f) the identity of
suppliers and service providers of Employer or any Affiliate, including lists of
the same and the material terms of any supply or service contracts;
(g) marketing materials and information regarding the products and services
offered by Employer or any Affiliate and the nature and scope of use of such
marketing materials and product information; (h) policy and procedure manuals
and other materials used by Employer or any Affiliate in the training and
development of its employees; (i) identity and contents of all computer systems,
programs and software utilized by Employer or any Affiliate to conduct its
operations and manuals or other instructions for their use; (j) minutes or other
summaries of Board of Directors or other department or committee meetings held
by Employer or any Affiliate; (k) the business and strategic growth plans of
Employer or any Affiliate; and (1) confidential communication materials provided
for shareholders of Employer or any Affiliate. Absent prior authorization by
Employer or as required in Executive’s duties for Employer, Executive will not
at any time, directly or indirectly, use, permit the use of, disclose or permit
the disclosure to any third party of any such Confidential Information to which
Executive will be provided access. These obligations apply both during
Executive’s employment with Employer and shall continue beyond the termination
of Executive’s employment and this Agreement.

6. Inventions. All discoveries, designs, improvements, ideas, and inventions,
whether patentable or not, relating to (or suggested by or resulting from)
products, services, or other technology of Employer or any Affiliate or relating
to (or suggested by or resulting from) methods or processes used or usable in
connection with the business of Employer or any Affiliate that may be conceived,
developed, or made by Executive during employment with Employer (hereinafter
“Inventions”), either solely or jointly with others, shall automatically become
the sole property of Employer or an Affiliate. Executive shall immediately
disclose to Employer all such Inventions and shall, without additional
compensation, execute all assignments and other documents deemed necessary to
perfect the property rights of Employer or any Affiliate therein. These
obligations

 

- 4 -



--------------------------------------------------------------------------------

shall continue beyond the termination of Executive’s employment with respect to
Inventions conceived, developed, or made by Executive during employment with
Employer. The provisions of this Section 6 shall not apply to any Invention for
which no equipment, supplies, facility, or trade secret information of Employer
or any Affiliate is used by Executive and which is developed entirely on
Executive’s own time, unless (a) such Invention relates (i) to the business of
Employer or an Affiliate or (ii) to the actual or demonstrably anticipated
research or development of Employer or an Affiliate, or (b) such Invention
results from work performed by Executive for Employer.

7. Remedies. Executive acknowledges that compliance with the terms of this
Agreement is necessary to protect the Confidential Information and goodwill of
Employer and its Affiliates and that any breach by Executive of this Agreement
will cause continuing and irreparable injury to Employer and its Affiliates for
which money damages would not be an adequate remedy. Executive acknowledges that
Wintrust and all other Affiliates are and are intended to be third party
beneficiaries of this Agreement. Executive acknowledges that Employer and any
Affiliate shall, in addition to any other rights or remedies they may have, be
entitled to injunctive relief for any breach by Executive of any part of this
Agreement. This Agreement shall not in any way limit the remedies in law or
equity otherwise available to Employer and its Affiliates.

8. Term of Agreement. Unless terminated sooner as provided in Section 9, the
initial term of Executive’s employment pursuant to this Agreement (“Initial
Term”) shall be three years, commencing on the date of this Agreement. After
such Initial Term, this Agreement shall be extended automatically for successive
one-year terms, unless either Executive or Employer gives contrary written
notice not less than 60 days in advance of the expiration of the Initial Term or
any succeeding term of this Agreement or unless terminated sooner as provided in
Section 9. Notwithstanding the foregoing, if at any time during the Initial Term
or any successive one-year term there is a Change in Control of Employer (as
defined in Section 9(d)), then upon the first occurrence of such a Change in
Control, the Initial Term or the successive one-year term of this Agreement
(whichever is in effect as of the date of the Change in Control) shall
automatically extend for the greater of: (a) the amount of time remaining on
Executive’s Initial Term of employment if such first occurrence of a Change in
Control occurs during the Initial Term, or (b) two years from the date of such
first occurrence of a Change in Control. In the event that Executive’s Initial
Term or successive one-year term is extended due to such a Change in Control,
such extension shall further be extended automatically for successive one-year
terms unless either Executive or Employer gives contrary written notice not less
than 60 days in advance of the expiration of the extension of this Agreement or
unless terminated sooner as provided in Section 9. The Initial Term, together
with any extension thereof in accordance with this Section 8, shall be referred
to herein as the “Term.”

 

- 5 -



--------------------------------------------------------------------------------

9. Termination of Employment.

(a) General Provisions. Executive’s employment may be terminated by Employer at
any time for any reason, with or without cause, and, except as otherwise
provided in this Section 9, any and all of Employer’s obligations under this
Agreement shall terminate, other than Employer’s obligation to pay Executive,
within 30 days of Executive’s termination of employment, the full amount of any
earned but unpaid base salary and accrued but unpaid vacation pay earned by
Executive pursuant to this Agreement through and including the date of
termination and to observe the terms and conditions of any plan or benefit
arrangement which, by its terms, survives such termination of Executive’s
employment. The payments to be made under this Section 9(a) shall be made to
Executive, or in the event of Executive’s death, to such beneficiary as
Executive may designate in writing to Employer for that purpose, or if Executive
has not so designated, then to the spouse of Executive, or if none is surviving,
then to the estate of Executive. Notwithstanding the foregoing, termination of
employment shall not affect the obligations of Executive that, pursuant to the
express provisions of this Agreement, continue in effect.

(b) Termination Without Cause.

(i) Payment. In the event Executive’s employment is terminated without Cause (as
such term is defined in Section 9(f) hereof) by Employer during the Term of this
Agreement, other than upon the expiration of the Term of this Agreement,
Employer shall pay Severance Pay to Executive in the amount equal to three times
(3x) the sum of (A) Executive’s base annual salary in effect at the time of
Executive’s termination plus (B) an amount equal to any annual incentive
compensation paid to Executive during the twelve-month period prior to
termination under the Company’s annual bonus plan applicable to the Executive,
as certified by Employer’s Board of Directors or the Compensation Committee or
any successor committee of Employer’s Board of Directors. Notwithstanding
anything herein to the contrary, annual incentive compensation shall not include
any equity-based award or cash award with a vesting period of greater than
one-year. Severance Pay under this Section 9(b) shall be paid ratably over a
36-month period beginning on the first payroll period following such termination
and on each payroll period thereafter during such Severance Pay period.

(ii) Reduction of Payment Due To Earned Income. The amount of Severance Pay
under this Section 9(b) shall also be reduced by any income earned by Executive,
whether paid to Executive immediately or deferred until a later date, during the
applicable Severance Pay period from employment of any sort, including without
limitation full, part time or temporary employment or work as an independent
contractor or as a consultant; provided that, if Executive was a member of the
board of directors of another company at the time of Executive’s termination,
the amount of Severance Pay under this Section 9(b) shall not be reduced by any
income earned by Executive during the applicable Severance Pay period due to
Executive’s continued service in such capacity. Notwithstanding the foregoing,
Executive’s Severance Pay to be paid under this Section 9(b) shall not be less
than an amount to provide Executive with a gross monthly payment of $8,333.34
during the 36-month Severance Pay period. Executive agrees to promptly notify
Employer if Executive obtains employment of any sort during the applicable
Severance Pay period and to provide Employer with a copy of her earnings
statements or other payroll or income records for each calendar month during the
36-month Severance Pay period and a summary of any contributions received under
any deferred compensation arrangement for each calendar month during the
36-month Severance Pay period. In addition, no later than 45 days following the
expiration of each calendar year during the 36-month Severance Pay period,
Executive shall deliver to the Employer all W-2 and 1099 forms received during
such calendar year.

 

- 6 -



--------------------------------------------------------------------------------

(iii) Company-Paid Health Insurance. In the event of Executive’s termination
pursuant to this Section 9(b), from the termination date through the earliest of
(A) the expiration of the maximum period of COBRA coverage, (B) the date on
which Executive becomes eligible for coverage under another group health
insurance plan with no pre-existing condition limitation or exclusion, or
(C) the date on which Executive becomes entitled to benefits under Medicare,
Executive (and any qualified dependents) shall be entitled to group health
insurance coverage under the Employer’s group health insurance plan for
employees (as such plan is then in effect and as it may be amended at any time
and from time to time during the period of coverage) in which Executive was
participating immediately prior to termination, at Employer’s expense, subject
to any normal employee contributions, if any. The period during which Executive
is being provided with health insurance under this Agreement shall be credited
against Executive’s period of COBRA coverage, if any. Executive shall promptly
notify Employer if, prior to the expiration of the maximum period of COBRA
coverage, Executive becomes eligible for coverage under another group health
plan with no pre-existing condition limitation or exclusion or Executive becomes
entitled to benefits under Medicare.

(c) Constructive Termination.

(i) Payment. If Executive suffers a Constructive Termination during the Term of
this Agreement, other than upon the expiration of the Term of this Agreement,
Employer shall pay Severance Pay to Executive in the amounts and at the times
described in Section 9(b) hereof. For the purposes of this Agreement,
“Constructive Termination” means (A) a material reduction by Employer in the
duties and responsibilities of Executive or (B) a reduction by Employer of
Executive’s “Adjusted Total Compensation” (as hereinafter defined), to (1) less
than seventy-five percent (75%) of the Adjusted Total Compensation of Executive
for the twelve-month period ending as of the last day of the month immediately
preceding the month in which the Constructive Termination occurs; or (2) less
than seventy-five percent (75%) of the Executive’s Adjusted Total Compensation
for the twelve-month period ending as of the last day of the month preceding the
Effective Date, whichever is greater; provided, however, that if Executive is
employed by Employer or any Affiliate of Employer for less than twelve months,
Adjusted Total Compensation shall be calculated based on the initial annual base
salary and value of perquisites, determined by the Employer as of the date
Executive commences employment with the Employer or such Affiliate. A
Constructive Termination does not include termination for Cause as defined in
Section 9(f), termination without Cause as defined in Section 9(b), termination
due to death, or termination due to a permanent disability (as hereinafter
defined).

(ii) Reduction of Payment Due To Earned Income. The amount of Severance Pay
under this Section 9(c) shall be reduced by any income earned by Executive,
whether paid to Executive immediately or deferred until a later date, during
such Severance Pay period from employment of any sort, including without
limitation full, part time or temporary employment or work as an independent
contractor or as a

 

- 7 -



--------------------------------------------------------------------------------

consultant; provided that, if Executive was a member of the board of directors
of another company at the time of Executive’s termination, the amount of
Severance Pay under this Section 9(c) shall not be reduced by any income earned
by Executive during the applicable Severance Pay period due to Executive’s
continued service in such capacity. Notwithstanding the foregoing, Executive’s
Severance Pay to be paid under this Section 9(c) shall not be less than an
amount to provide Executive with a gross monthly payment of $8,333.34 during the
36-month Severance Pay period. Executive agrees to promptly notify Employer if
Executive obtains employment of any sort during the applicable Severance Pay
period and to provide Employer with a copy of her earnings statements or other
payroll or income records for each calendar month during the 36-month Severance
Pay period and a summary of any contributions received under any deferred
compensation arrangement for each calendar month during the 36-month Severance
Pay period. In addition, no later than 45 days following the expiration of each
calendar year during the 36-month Severance Pay period, Executive shall deliver
to the Employer all W-2 and 1099 forms received during such calendar year.

(iii) Company-Paid Health Insurance. In the event of Executive’s termination
pursuant to this Section 9(c), from the termination date through the earliest of
(A) the expiration of the maximum period of COBRA coverage, (B) the date on
which Executive becomes eligible for coverage under another group health
insurance plan with no pre-existing condition limitation or exclusion, or
(C) the date on which Executive becomes entitled to benefits under Medicare,
Executive (and any qualified dependents) shall be entitled to group health
insurance coverage under the Employer’s group health insurance plan for
employees (as such plan is then in effect and as it may be amended at any time
and from time to time during the period of coverage) in which Executive was
participating immediately prior to termination, at Employer’s expense, subject
to any normal employee contributions, if any. The period during which Executive
is being provided with health insurance under this Agreement shall be credited
against Executive’s period of COBRA coverage, if any. Executive shall promptly
notify Employer if, prior to the expiration of the maximum period of COBRA
coverage, Executive becomes eligible for coverage under another group health
plan with no pre-existing condition limitation or exclusion or Executive becomes
entitled to benefits under Medicare.

(iv) Definitions.

(A) For the purposes of this Agreement, “Adjusted Total Compensation” means the
aggregate base salary earned by the Executive plus the dollar value of all
perquisites (i.e. Employer provided car, club dues and supplemental life
insurance) as estimated by Employer. Adjusted Total Compensation shall exclude
any bonus payments, annual or long-term cash incentive compensation or
equity-based compensation paid to, awarded to or earned by the Executive. For
the purposes of this Section 9(c), the Executive will not be deemed to have
incurred a reduction by Employer of Executive’s Adjusted Total Compensation if
there is a general reduction in base salaries and/or perquisites applicable to
the President, Chief Executive Officer and all Vice Presidents of Employer.

 

- 8 -



--------------------------------------------------------------------------------

(B) For the purposes of this Agreement, “permanent disability” means any mental
or physical illness, disability or incapacity that renders Executive unable to
perform Executive’s duties hereunder where (x) such permanent disability has
been determined to exist by a physician selected by Employer or (y) Employer has
reasonably determined, based on such physician’s advice, that such disability
will continue for 180 days or more within any 365-day period, of which at least
90 days are consecutive. Executive shall cooperate in all respects with Employer
if a question arises as to whether she has become disabled (including, without
limitation, submitting to an examination by a physician or other health care
specialist selected by Employer and authorizing such physician or other health
care specialist to discuss Executive’s condition with Employer).

(d) Termination Upon Change In Control.

(i) Payment. In the event that within eighteen months after a Change in Control
(as defined below) of Employer (A) Executive’s employment is terminated without
Cause (as such term is defined in Section 9(f) hereof) prior to the expiration
of the Term of this Agreement or (B) Executive suffers a Constructive
Termination prior to the expiration of the Term of this Agreement, Employer (or
the successor thereto) shall pay Severance Pay to Executive in the amount that
is equivalent to the amount described in Section 9(b) hereof in a lump sum
within 30 days following the date of Executive’s termination or Constructive
Termination; provided, however, that if such Change in Control is not a “change
in control event,” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), then such Severance Pay shall be paid at
the same time and in the same form as set forth in Section 9(b)(i).

(ii) Change In Control. For the purposes of this Agreement, a “Change in
Control” of Wintrust shall have the same meaning as provided in Section 12(c) of
the Wintrust 2007 Stock Incentive Plan.

(iii) Section 280G. Notwithstanding the foregoing, if the payment required to be
paid under this Section 9(d), when considered either alone or with other
payments paid or imputed to the Executive from Wintrust or an Affiliate that
would be deemed “excess parachute payments” under Section 280G(b)(l) of the Code
is deemed by Wintrust to be a “parachute payment” under Section 280G(b)(2) of
the Code, then the amount of Severance Pay required to be paid under this
Section 9(d) shall be automatically reduced in order of scheduled payments to an
amount equal to $1.00 less than three times (3x) the “base amount” (as defined
in Section 280G(3) of the Code) (the “Reduced Amount”). Provided, however, the
preceding sentence shall not apply if the sum of (A) the amount of Severance Pay
described in this Section 9(d) less (B) the amount of excise tax payable by the
Executive under Section 4999 of the Code with respect to the amount of such
Severance Pay and any other payments paid or imputed to the Executive from
Wintrust or an Affiliate that would be deemed to be “excess parachute payments”
under Section 280G(b)(l) of the Code, as further adjusted for payment of taxes
by the Executive is greater than the Reduced Amount, as further adjusted for
payment of taxes by the Executive. The decision of Wintrust (based upon the
recommendations of its tax counsel and accountants) as to the characterization
of payments as parachute payments, the value of parachute payments, the amount
of excess parachute payments, the determination of any adjustments related to
payment of taxes by the Executive, and the payment of the Reduced Amount shall
be final.

 

- 9 -



--------------------------------------------------------------------------------

(iv) Company-Paid Health Insurance. In the event Executive becomes entitled to
payments under this Section 9(d), from the termination date through the earliest
of (A) the expiration of the maximum period of COBRA coverage, (B) the date on
which Executive becomes eligible for coverage under another group health
insurance plan with no pre-existing condition limitation or exclusion, or
(C) the date on which Executive becomes entitled to benefits under Medicare,
Executive (and any qualified dependents) shall be entitled to group health
insurance coverage under the Employer’s group health insurance plan for
employees (as such plan is then in effect and as it may be amended at any time
and from time to time during the period of coverage) in which Executive was
participating immediately prior to termination, at Employer’s expense, subject
to any normal employee contributions, if any. The period during which Executive
is being provided with health insurance under this Agreement shall be credited
against Executive’s period of COBRA coverage, if any. Executive shall promptly
notify Employer if, prior to the expiration of the maximum period of COBRA
coverage, Executive becomes eligible for coverage under another group health
plan with no pre-existing condition limitation or exclusion or Executive becomes
entitled to benefits under Medicare.

(v) Definitions. For the purposes of this Section 9(d), the term “Constructive
Termination” shall have the same meaning as such term is defined in Section 9(c)
with the following modifications:

(A) A Constructive Termination shall be deemed to have occurred if after a
Change in Control, the Executive’s Adjusted Total Compensation is reduced to
less than (1) 100% of the Adjusted Total Compensation of Executive for the
twelve-month period ending as of the last day of the month immediately preceding
the month in which the Constructive Termination occurs or (2) 100% percent of
the Executive’s Adjusted Total Compensation for the twelve-month period ending
as of the last day of the month preceding the Effective Date, whichever is
greater; provided, however, that if Executive is employed by Employer or any
Affiliate of Employer for less than twelve months, Adjusted Total Compensation
shall be calculated based on the initial annual base salary and value of
perquisites, determined by the Employer as of the date Executive commences
employment with the Employer or such Affiliate.

(B) A Constructive Termination shall also be deemed to have occurred if after a
Change in Control, Employer (or the successor thereto) delivers written notice
to Executive that it will continue to employ Executive but will reject this
Agreement (other than due to the expiration of the Term of this Agreement).

(C) The last sentence of subsection 9(c)(iv)(A) shall not be applicable to a
Constructive Termination following a Change in Control.

 

- 10 -



--------------------------------------------------------------------------------

(e) Voluntary Termination. Executive may voluntarily terminate employment during
the Term of this Agreement by a delivery to Employer of a written notice at
least 60 days in advance of the termination date. If Executive voluntarily
terminates employment prior to the expiration of the Term of this Agreement, any
and all of the Employer’s obligations under this Agreement shall terminate
immediately except for the Employer’s obligations contained in Section 9(a)
hereof. Notwithstanding the foregoing, termination of employment shall not
affect the obligations of Executive that, pursuant to the express provisions of
this Agreement, continue in effect.

(f) Termination For Cause. If Executive is terminated for Cause as determined by
the written resolution of Employer’s Board of Directors or the Compensation
Committee or any successor committee of Employer’s Board of Directors, all
obligations of the Employer shall terminate immediately except for Employer’s
obligations described in Section 9(a) hereof. Notwithstanding the foregoing,
termination of employment shall not affect the obligations of Executive that,
pursuant to the express provisions of this Agreement, continue in effect. For
purposes of this Agreement, termination for “Cause” means:

(i) Executive’s failure or refusal, after written notice thereof and after
reasonable opportunity to cure, to perform specific directives approved by a
majority of the Employer’s Board of Directors which are consistent with the
scope and nature of Executive’s duties and responsibilities as provided in
Section 1 of this Agreement;

(ii) Habitual drunkenness or illegal use of drugs which interferes with the
performance of Executive’s duties and obligations under this Agreement;

(iii) Executive’s conviction of a felony;

(iv) Any defalcation or acts of gross or willful misconduct of Executive
resulting in or potentially resulting in economic loss to Employer or
substantial damage to Employer’s reputation;

(v) Any breach of Executive’s covenants contained in Sections 4 through 6
hereof;

(vi) A written order requiring termination of Executive from Executive’s
position with Employer by any regulatory agency or body; or

(vii) Executive’s engagement, during the performance of Executive’s duties
hereunder, in acts or omissions constituting fraud, intentional breach of
fiduciary obligation, intentional wrongdoing or malfeasance, or intentional and
material violation of applicable banking laws, rules, or regulations.

(g) Executive’s right to the Severance Pay per Sections 9(b) through 9(d) hereof
shall be contingent upon (i) Executive having executed and delivered to Employer
a release in such form as provided by the Employer not later than the date set
forth in the release (but in no event more than 45 days after the date of
termination) (the “Consideration Period”), (ii) Executive not revoking such
release in accordance with the

 

- 11 -



--------------------------------------------------------------------------------

terms of the release and (ii) Executive not violating any of Executive’s
on-going obligations under this Agreement; provided, however, that Employer has
the discretion to pay to Executive the Severance Pay per Sections 9(b) through
9(d), as applicable, prior to Employer’s receipt of the release and/or the
expiration of the release revocation period; provided further that if Executive
does not execute and deliver a release to Employer prior to the expiration of
the Consideration Period or if Executive revokes the release in accordance with
its terms, Executive shall pay to Employer within 10 days following the
expiration of the Consideration Period or the date such release was revoked, a
lump sum payment of all Severance Pay received by Executive to date.

(h) The payment of Severance Pay to Executive pursuant to Sections 9(b) through
9(d) hereof shall be for and in full satisfaction of any and all claims
Executive may have relating to or arising out of Executive’s employment and
termination of employment by Employer, any and all claims Executive may have
relating to or arising out of this Agreement and the termination thereof and any
and all claims Executive may have arising under any statute, ordinance or
regulation or under common law. Executive expressly acknowledges and agrees
that, except for whatever claim Executive may have to Severance Pay, Executive
shall not have any claim for damages or other relief of any sort relating to or
arising out of Executive’s employment or termination of employment by Employer
or relating to or arising out of this Agreement and the termination thereof.

(i) Upon termination of employment with Employer for any reason, Executive shall
promptly deliver to Employer all writings, records, data, memoranda, contracts,
orders, sales literature, price lists, client lists, data processing materials,
and other documents, whether or not obtained from Employer or any Affiliate,
which pertain to or were used by Executive in connection with Executive’s
employment by Employer or which pertain to Wintrust or any other Affiliate,
including, but not limited to, Confidential Information, as well as any
automobiles, computers or other equipment which were purchased or leased by
Employer for Executive.

10. Resolution of Disputes. Except as otherwise provided herein, any disputes
arising under or in connection with this Agreement or in any way arising out of,
relating to or associated with the Executive’s employment with Employer or the
termination of such employment (“Claims”), that Executive may have against
Employer or any Affiliate of Wintrust, or the officers, directors, employees or
agents of Employer or any Affiliate of Wintrust in their capacity as such or
otherwise, or that Employer or any Affiliate of Wintrust may have against
Executive, shall be resolved by binding arbitration, to be held in Chicago,
Illinois, in accordance with the rules and procedures of the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association
(the “AAA”) and the parties hereby agree to expedite such arbitration
proceedings to the extent permitted by the AAA. Judgment upon the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof.
The Claims covered by this Agreement include, but are not limited to: claims for
wages or other compensation due; claims for breach of any contract or covenant,
express or implied; tort claims; claims for discrimination, including but not
limited to discrimination based on race, sex, sexual orientation, religion,
national origin, age, marital status, handicap, disability or medical condition
or harassment on any of the foregoing bases; claims for benefits, except as
excluded in the following paragraph; and claims for violation of any federal,
state or

 

- 12 -



--------------------------------------------------------------------------------

other governmental constitution, statute, ordinance, regulation, or public
policy. The Claims covered by this Agreement do not include claims for workers’
compensation benefits or compensation; claims for unemployment compensation
benefits; claims based upon an employee pension or benefit plan, the terms of
which contain an arbitration or other non-judicial resolution procedure, in
which case the provisions of such plan shall apply; and claims made by either
Employer or the Executive for injunctive and/or other equitable relief regarding
the covenants set forth in Sections 3, 4, 5 and 6 of this Agreement, Each party
shall initially bear their own costs of the arbitration or litigation, except
that, if Employer is found to have violated any material terms of this
Agreement, Employer shall reimburse Executive for the entire amount of
reasonable attorneys’ fees incurred by Executive as a result of the dispute
hereunder in addition to the payment of any damages awarded to Executive.

11. General Provisions.

(a) All provisions of this Agreement are intended to be interpreted and
construed in a manner to make such provisions valid, legal, and enforceable. To
the extent that any Section of this Agreement or any word, phrase, clause, or
sentence hereof shall be deemed by any court to be illegal or unenforceable,
such word, clause, phrase, sentence, or Section shall be deemed modified,
restricted, or omitted to the extent necessary to make this Agreement
enforceable. Without limiting the generality of the foregoing, if the scope of
any covenant in this Agreement is too broad to permit enforcement to its full
extent, such covenant shall be enforced to the maximum extent provided by law;
and Executive agrees that such scope may be judicially modified accordingly.

(b) This Agreement may be assigned by Employer. This Agreement and the covenants
set forth herein shall inure to the benefit of and shall be binding upon the
successors and assigns of Employer.

(c) This Agreement may not be assigned by Executive, but shall be binding upon
Executive’s executors, administrators, heirs, and legal representatives.

(d) No waiver by either party of any breach by the other party of any of the
obligations, covenants, or representations under this Agreement shall constitute
a waiver of any prior or subsequent breach.

(e) Where in this Agreement the masculine gender is used, it shall include the
feminine if the sense so requires.

(f) Employer may withhold from any payment that it is required to make under
this Agreement amounts sufficient to satisfy applicable withholding requirements
under any federal, state, or local law.

(g) This instrument constitutes the entire agreement of the parties with respect
to its subject matter. This Agreement may not be changed or amended orally but
only by an agreement in writing, signed by the party against whom enforcement of
any waiver, change, modification, extension, or discharge is sought. Any other
understandings and agreements, oral or written, respecting the subject matter
hereof are hereby superseded and canceled.

 

- 13 -



--------------------------------------------------------------------------------

(h) The provisions of Sections 4, 5,6,7, 9(g), 9(h), 10,11, and 12 of this
Agreement shall survive the termination of Executive’s employment with Employer
and the expiration or termination of this Agreement.

12. Governing Law. The parties agree that this Agreement shall be construed and
governed by the laws of the State of Illinois, excepting its conflict of laws
principles. Further, the parties acknowledge and specifically agree to the
jurisdiction of the courts of the State of Illinois in the event of any dispute
regarding Sections 3,4, 5, or 6 of this Agreement.

13. Notice of Termination. Subject to the provisions of Section 8, in the event
that Employer desires to terminate the employment of the Executive during the
Term of this Agreement, Employer shall deliver to Executive a written notice of
termination, stating whether the termination constitutes a termination in
accordance with Section 9(b), 9(d), or 9(f). In the event that Executive
determines in good faith that Executive has experienced a Constructive
Termination under Section 9(c) or 9(d), Executive shall deliver to Employer a
written notice stating the circumstances that constitute such Constructive
Termination not later than 90 days after the initial existence of such
circumstances and Employer shall 30 days after receipt of such notice to remedy
the circumstances that constitute Constructive Termination. In the event that
the Executive desires to effect a voluntary termination of Executive’s
employment in accordance with Section 9(e), Executive shall deliver a written
notice of such voluntary termination to Employer.

14. Section 409A. This Agreement is intended to comply with the requirements of
Section 409 A of the Code, and shall be interpreted and construed consistently
with such intent. The payments to Executive pursuant to this Agreement are also
intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-l(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation § 1.409A-l(b)(4), and for purposes of the separation pay exemption,
each installment paid to Executive under this Agreement shall be considered a
separate payment. In the event the terms of this Agreement would subject
Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), Employer and Executive shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible;
provided that in no event shall Employer be responsible for any 409A Penalties
that arise in connection with any amounts payable under this Agreement. To the
extent any amounts under this Agreement are payable by reference to Executive’s
“termination of employment” such term and similar terms shall be deemed to refer
to Executive’s “separation from service,” within the meaning of Section 409A of
the Code. Notwithstanding any other provision in this Agreement, if Executive is
a “specified employee,” as defined in Section 409A of the Code, as of the date
of Executive’s separation from service, then to the extent any amount payable
under this Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon Executive’s separation from service and

 

- 14 -



--------------------------------------------------------------------------------

(iii) under the terms of this Agreement would be payable prior to the six-month
anniversary of Executive’s separation from service, such payment shall be
delayed until the earlier to occur of (a) the six-month anniversary of the
separation from service or (b) the date of Executive’s death. Any reimbursement
payable to Executive pursuant to this Agreement shall be conditioned on the
submission by Executive of all expense reports reasonably required by Employer
under any applicable expense reimbursement policy, and shall be paid to
Executive within 30 days following receipt of such expense reports, but in no
event later than the last day of the calendar year following the calendar year
in which Executive incurred the reimbursable expense. Any amount of expenses
eligible for reimbursement, or in-kind benefit provided, during a calendar year
shall not affect the amount of expenses eligible for reimbursement, or in-kind
benefit to be provided, during any other calendar year. The right to any
reimbursement or in-kind benefit pursuant to this Agreement shall not be subject
to liquidation or exchange for any other benefit.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date written opposite their signatures.

 

By:   /s/ David A. Dykstra       /s/ Lisa Reategui   David A. Dykstra       Lisa
Reategui Its:   Senior Executive Vice President & COO       Dated: 9/15/11
Dated:   9/15/11      

 

- 15 -



--------------------------------------------------------------------------------

EXHIBIT A

Barrington Bank & Trust Company, N.A.

Beverly Bank & Trust Company, N.A.

Crystal Lake Bank & Trust Company, N.A.

First Insurance Funding Corporation

Great Lakes Advisors Holdings, LLC

Hinsdale Bank & Trust Company

Lake Forest Bank & Trust Company

Libertyville Bank & Trust Company

North Shore Community Bank & Trust Company

Northbrook Bank & Trust Company

Old Plank Trail Community Bank, N.A.

Schaumburg Bank & Trust Company, N.A.

St. Charles Bank & Trust Company

State Bank of the Lakes

The Chicago Trust Company

Town Bank (Wisconsin)

Tricom, Inc. of Milwaukee

Village Bank & Trust

Wayne Hummer Investments, LLC

Wheaton Bank & Trust Company

Wintrust Information Technology Services Company

Wintrust Mortgage Corporation (division of Barrington Bank & Trust Company, N.
A.)